Citation Nr: 0216278	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-10 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hepatitis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3. Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran provided testimony as to 
the increased rating issue before the undersigned Member of 
the Board at a hearing held at the RO in August 2001, and a 
transcript of that hearing has been associated with the 
claims file.  

In October 2001, the Board remanded the issues for additional 
development to include a VA examination to determine the 
severity of the service-connected infectious hepatitis.  
Additionally, the veteran was to clarify whether or not he 
still desired a hearing before a travel Member of the Board 
at the RO referable to the issues of service connection for 
PTSD and bilateral hearing loss.  

The requested examination was conducted and the issue of 
entitlement to a rating in excess of 10 for hepatitis is 
addressed below.  However, as to the issues of service 
connection for PTSD and bilateral hearing loss, the veteran 
has not specifically addressed the RO's November 2001 request 
for clarification if a hearing was still desired.  Therefore, 
to give the veteran every opportunity to fully develop his 
claims and as there is no subsequent statement from the 
veteran withdrawing his outstanding request for a hearing, 
this matter is further addressed in the remand portion of 
this decision.  


FINDING OF FACT

In January 2002 the veteran's liver functions  and liver 
function tests were "fine," and a VA physician who reviewed 
the veteran's file reported that month that infectious 
hepatitis was mild.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.114 Diagnostic Code 
(DC) 7345 (effective prior to July 2, 2001); 38 C.F.R. 
§ 4.114, DC 7345 (effective July 2, 2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the claims file reflects that service connection 
for infectious hepatitis was granted in a March 1988 rating 
decision.  A noncompensable rating was established.  In 
October 1991 the Board granted a 10 percent rating, effective 
from July 1, 1986, the date that the veteran initially filed 
a claim for compensation benefits.  That rating has remained 
in effect over the years, and the current claim arose 
following a March 1999 rating decision which confirmed and 
continued the 10 percent rating.  

The evidence of record at the time of the March 1999 rating 
decision included VA treatment records which show that serum 
glutamic pyruvic transaminase (SGPT) was elevated in June 
1995 and tests were positive for hepatitis B antibodies.  
Liver function tests were normal in  April 1996.  




When examined by VA in August 1998, the veteran reported 
frequent heartburn without dysphagia.  It was noted that he 
weighed 195 pounds and was 5'10" tall.  His appetite was 
good, but he described some fatigue.  On examination his 
liver and spleen were not enlarged.  

Subsequent records include the transcript of an August 2001 
hearing which was conducted at the RO before the undersigned 
Member of the Board.  The veteran and his wife testified in 
support of his claim for a rating increase.  He reported some 
fatigue and the inability to eat certain food as this would 
cause stomach problems.  Hearing [Hrg.] Transcript [Tr.] at 
2-3.  He also reported cramps (tr. at 5) and his wife 
reported mood swings.  Tr. at 5.  

In October 2001, the Board remanded this claim for additional 
development.  Subsequently added to the record were VA 
treatment records which show that the veteran was seen in May 
2000 with an assessment of hepatitis C.  It was noted that he 
had hepatitis B as well but was not being treated for it 
because he had PTSD and was on antidepressant medication.  

When the veteran was seen by VA in August 2001, it was noted 
that his liver functions were normal.  His abdomen was 
described as soft and nontender with no organomegaly.  The 
impression was chronic hepatitis C.  He was seen in November 
2001 but reported no liver related complaints.  

When seen in January 2002, it was noted that his liver 
functions were "fine" and that his liver function tests 
were all "fine."  There was no diagnosis of hepatitis.  A 
VA physician reported in January 2002 that he/she had 
reviewed the veteran's claims file as well as 
gastrointestinal (GI) clinic notes.  It was this physician's 
opinion that the veteran's service-connected infectious 
hepatitis was "mild."  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

The criteria for rating hepatitis were revised effective July 
2, 2001.  Where the law and regulations change while a case 
is pending, the version more favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Since the veteran 
applied for an increased rating for hepatitis in 1999, the 
Board is obligated under Karnas to evaluate the claim under 
both the old and (effective from July 2, 2001) the new 
criteria.  [The VA Office of General Counsel (GC) has 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.]

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, DC 7345 (Hepatitis, infectious).  
The criteria under DC 7345, in effect before July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that a claimant is 
disabled by infectious hepatitis, with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted when the evidence shows infectious hepatitis, with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with demonstrable liver damage with mild 
gastrointestinal disturbance.  A zero percent rating is 
warranted when competent and probative evidence shows 
infectious hepatitis that has healed and is asymptomatic.



The criteria under DC 7345 in effect since July 2, 2001, 
contemplate that a 100 percent rating is warranted when 
competent and probative evidence shows that chronic liver 
disease without cirrhosis (including hepatitis B and chronic 
active hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  

A 60 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  

A 40 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period.  A 20 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 10 percent rating is warranted when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.


In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of correspondence in 
November 2001 specifically discussed VCAA 2000 giving the 
veteran notice of the information and evidence necessary to 
substantiate his claim.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided with notice of the regulations 
pertaining to the disabilities at issue, a rationale of the 
denials, and has been notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as VA examination reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives.  See Quartuccio, supra.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The Board has considered the veteran's statements describing 
the symptoms of his hepatitis.  However, his statements must 
be viewed in conjunction with the medical evidence of record.  

The Board finds that neither the "old" nor the "new" 
criteria are more favorable to the veteran.  Both sets of 
criteria have been considered.  

To establish entitlement to a rating in excess of 10 percent, 
competent and probative medical evidence must show that the 
veteran's service-connected disability produces, at a 
minimum, demonstrable liver damage with associated fatigue, 
anxiety, GI disturbance necessitating dietary restriction or 
other therapeutic measures; or, there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

Here, neither the "old" nor the "new" criteria for a rating 
in excess of 10 percent for hepatitis are met.  Currently, 
the veteran's liver function tests are normal, and he had no 
liver related complaints in November 2001.  There is no basis 
for assigning a rating in excess of the current 10 percent 
under either the "old" or the "new" criteria.  The Board has 
considered the assertions as made by the veteran and his wife 
as to his condition as reported at the recent personal 
hearing.  The condition described and the medical evidence of 
record indicates that the currently assigned 10 percent 
rating best describes the veteran's service-connected 
hepatitis under the old or new criteria.  

Regarding the contentions made by the veteran and his wife 
that an increased rating is warranted for his service-
connected hepatitis, the CAVC has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While they are competent 
to provide statements concerning any symptoms he may 
experience, their lay assertions to the effect that they 
should result in an increased rating are neither competent 
nor probative of the issue in question.  See Espiritu, 2 Vet. 
App. at 494-95.

In the absence of any competent evidence that the veteran's 
service-connected hepatitis is currently symptomatic or 
significantly disabling, a rating in excess of 10 percent for 
such disability is not warranted.  The doctrine of resolving 
reasonable doubt in the veteran's/claimant's favor is not 
applicable in this case as the preponderance of the evidence 
is against his claim.


ORDER

Entitlement to a rating in excess of 10 percent for hepatitis 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 2001 the Board noted that it was unclear as to 
whether the veteran desired a hearing before a travel Member 
of the Board at the RO referable to the issues of service 
connection for PTSD and bilateral hearing loss.  In 
correspondence to the veteran from the RO dated in November 
2001, he was requested to indicate whether such a hearing was 
desired.  The veteran replied to this letter regarding his 
treatment at a VA facility, but he failed to state whether or 
not he still desired a hearing on the service connection 
issues.  The claims file contains no subsequent statement 
from the veteran withdrawing his outstanding request for a 
Travel Board hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal after affording the appellant an opportunity 
for a requested hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.104).  The request for a hearing at the RO is such a 
matter.  See Chairman's Memorandum No. 01-02-01 (Jan. 29, 
2001) noting one such action is where an appellant has 
requested a field hearing, either a Travel Board hearing or a 
local Hearing Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations discussed earlier.

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he clarify whether or not he 
still desires a hearing before a travel 
Member of the Board as to the service 
connection issues on appeal.  Unless the 
veteran indicates a desire to withdraw 
the outstanding hearing request 
(preferably, in a signed writing), the RO 
should take appropriate action to 
schedule the veteran for a personal 
hearing before a Member of the Board at 
the RO.  A copy of the notice to the 
appellant of the scheduling of hearing 
should be placed in the record.  

3.  The veteran should be asked to submit 
any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action unless otherwise notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

